MEMORANDUM **
Karla Lee-Dubon and her daughter, Ivana Michelle Lee-Sozq, natives and citizens of Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings to seek adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003), and review de novo claims *320of due process violations in immigration proceedings, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.2004). We deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen because they did not submit clear and convincing evidence indicating a strong likelihood that Lee-Dubon’s marriage is bona fide. See Malhi, 336 F.3d at 994 n. 3 (an 1-130 filing receipt does not demonstrate that a marriage is bona fide); 8 C.F.R. § 204.2(a)(1)(iii)(B) (listing types of evidence supporting the bona fides of a marriage entered during removal proceedings).
We reject petitioners’ contention that in denying their motion to reopen the BIA denied them the opportunity to present evidence. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.